Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 06/10/2021 has been entered. Claims 1-3 and 5-9 remain pending in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.

4.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US 20120218222 A1).
	Regarding claim 1, Shen (Figs. 1-2) discloses a touch detection method for a capacitive sensing device (capacitive touch sensing device 100), the capacitive sensing device utilized for detecting capacitance variance (capacitance CΔ; [0010]-[0011] and [0018]) of a panel (touch panel 102), a variable capacitor (variable capacitor COFF; [0021]) comprising a first end (node N1) electrically coupled to the panel (capacitive touch panel 102), the touch detection method comprising:

    PNG
    media_image1.png
    393
    876
    media_image1.png
    Greyscale

Annotated version of Shen’s Fig. 1B
simultaneously performing a self-sensing mode (Fig. 1B reproduced above; self-sensing) and a mutual-sensing mode (Fig. 1B reproduced above; mutual-sensing) by simultaneously providing a first clock signal (clock signal generated by offset cancellation driver 112 for self-sensing mode; [0015] and [0020]-0021]) to a second end (bottom terminal) of the variable capacitor (variable capacitor COFF) and providing a second clock signal (clock signal generated by sensor driver 104 for mutual-sensing mode; [0014] and [0017]-[0018]) to the panel (capacitive touch panel 102);
determining a touched region of the panel (touch panel 102 and capacitive touch detection) according to a voltage variance (voltage variance associated with Cm+ COFF) of the first end (node N1 of variable capacitor COFF, node N1 corresponds to input terminal of detection circuit 108) of the variable capacitor (Figs. 1A and 1B and [0010]-[0011], [0013]-[0015] and [0017]-[0019]; capacitive touch sensing); and
generating an output signal (output signal Vout) utilized for indicating the touched region (Figs. 1A and 1B and [0010]-[0011], [0013]-[0015] and [0017]-[0019]; touch sensing);
(variable capacitor COFF), such that a mutual-sensing bias component of the output signal caused by a parasitic capacitor (offset caused by parasitic capacitance Cs associated with touch electrodes for mutual sensing; [0010]-[0011], [0015] and [0023]-[0029]) in response to the second clock signal (clock signal generated by sensor driver 104; [0014] and [0017]-[0018]) is equal to a self-sensing bias component of the output signal caused by the parasitic capacitor in response to the first clock signal (Figs. 1 and 2; offset caused by parasitic capacitance Cs associated with touch electrodes for mutual sensing is cancelled by offset cancellation capacitor Coff in response to the clock signal generated by offset cancellation driver 112; [0010]-[0011], [0015] and [0023]-[0029]);
wherein the first clock signal (clock signal generated by offset cancellation driver 112; [0015] and [0020]-0021]) and the second clock signal (clock signal generated by sensor driver 104; [0014] and [0017]-[0018]) have opposite phases against each other (204 of Fig. 2 and [0027]; 180 degree phase difference); 
wherein the first clock signal is a self-sensing clock signal (Fig. 1B reproduced above; clock signal generated by offset cancellation driver 112 for self-sensing mode; [0015] and [0020]-0021]), and the second clock signal is a mutual-sensing clock signal (Fig. 1B reproduced above; clock signal generated by sensor driver 104 for mutual-sensing mode; [0014] and [0017]-[0018]), wherein the output signal is associated with a mutual-sensing signal component caused by the mutual-sensing clock signal and a self-sensing signal component caused by the variable capacitor in response to the self-sensing clock signal (As illustrated in Fig. 1B reproduced above, the mutual-sensing and the self-sensing give rise to a capacitance denoted by Cm and a capacitance denoted by Coff, respectively. At the node N1, the signal is determined by Cm+Coff and is input to the measuring circuit 108, which generates the output signal Vout. Therefore, the output signal Vout is associated with a mutual-sensing signal component Cm caused by the mutual-sensing clock signal generated by sensor driver 104 and a self-sensing signal component Coff caused by the variable capacitor Coff in response to the self-sensing clock signal generated by offset cancellation driver 112).

Regarding claim 2, Shen (Figs. 1-2) discloses the touch detection method of claim 1, wherein the panel (touch panel 102) comprises a plurality of regions ([0014] and [0018]).

Regarding claim 5, Shen (Figs. 1-2) discloses a capacitive sensing device (capacitive touch sensing device 100) for detecting capacitance variance of a panel (capacitive touch panel 102), the capacitive sensing device comprising:
an input end (node N1), electrically coupled to the panel (capacitive touch panel 102); 
an analog front-end circuit (detection circuit 108), electrically coupled to the input end (node N1), for determining a touched region of the panel according to a voltage variance (voltage variance associated with Cm+ COFF) of the input end (node N1) and generating an output signal (output signal V0) utilized for indicating the touched region (Figs. 1A and 1B and [0010]-[0011], [0013]-[0015] and [0017]-[0019]; touch sensing); and 
(variable capacitor COFF; [0021]), comprising:
a first end (top terminal, corresponding to node N1), electrically coupled to the input end (node N1); and 
a second end (bottom terminal), for receiving a first clock signal (clock signal generated by offset cancellation driver 112; [0015] and [0020]-0021]); 
wherein the first clock signal (clock signal generated by offset cancellation driver 112; [0015] and [0020]-0021]) is provided to the second end (bottom terminal of variable capacitor COFF) simultaneously when a second clock signal (clock signal generated by sensor driver 104; [0014] and [0017]-[0018]) is provided to the panel (capacitive touch panel 102), to simultaneously perform a self-sensing mode (Fig. 1B reproduced above; self-sensing) and a mutual-sensing mode (Fig. 1B reproduced above; mutual-sensing); 
wherein the first clock signal (clock signal generated by offset cancellation driver 112) and the second clock signal (clock signal generated by sensor driver 104) have opposite phases against each other (204 of Fig. 2 and [0027]; 180 degree phase difference); 
wherein the capacitance of the variable capacitor is changed (variable capacitor COFF), such that a mutual-sensing bias component of the output signal caused by a parasitic capacitor (offset caused by parasitic capacitance Cs associated with touch electrodes for mutual sensing; [0010]-[0011], [0015] and [0023]-[0029]) in response to the second clock signal (clock signal generated by sensor driver 104; [0014] and [0017]-[0018]) is equal to a self-sensing bias component of the output signal caused by the parasitic capacitor in response to the first clock signal (Figs. 1 and 2; offset caused by parasitic capacitance Cs associated with touch electrodes for mutual sensing is cancelled by offset cancellation capacitor Coff in response to the clock signal generated by offset cancellation driver 112; [0010]-[0011], [0015] and [0023]-[0029]);
wherein the first clock signal is a self-sensing clock signal (Fig. 1B reproduced above; clock signal generated by offset cancellation driver 112 for self-sensing mode; [0015] and [0020]-0021]), and the second clock signal is a mutual-sensing clock signal (Fig. 1B reproduced above; clock signal generated by sensor driver 104 for mutual-sensing mode; [0014] and [0017]-[0018]), wherein the output signal is associated with a mutual-sensing signal component caused by the mutual-sensing clock signal and a self-sensing signal component caused by the variable capacitor in response to the self-sensing clock signal (As illustrated in Fig. 1B reproduced above, the mutual-sensing and the self-sensing give rise to a capacitance denoted by Cm and a capacitance denoted by Coff, respectively. At the node N1, the signal is determined by Cm+Coff and is input to the measuring circuit 108, which generates the output signal Vout. Therefore, the output signal Vout is associated with a mutual-sensing signal component Cm caused by the mutual-sensing clock signal generated by sensor driver 104 and a self-sensing signal component Coff caused by the variable capacitor Coff in response to the self-sensing clock signal generated by offset cancellation driver 112).

Regarding claim 6, Shen (Figs. 1-2) discloses the capacitive sensing device of claim 5, wherein the panel (touch panel 102) comprises a plurality of regions ([0014] and [0018]).

5.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as unpatentable over Shen (US 20120218222 A1 A1) in view of Hotelling (US 20080158178 A1).
Regarding claim 3, Shen (Figs. 1-2) discloses the touch detection method of claim 2, wherein the step of providing the second clock signal (clock signal generated by sensor driver 104 and applied to driving electrodes) to the panel comprises: providing the second clock signal to one of the plurality of regions, but does not expressly disclose sequentially providing the second clock signal. However, the claimed feature is well known in the art. As an example, Hotelling (Figs. 1-6 and 14-15) discloses a touch detection method comprises sequentially providing the second clock signal (signal 706) to one of the plurality of regions ([0039] and [0042]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hotelling to drive the touch panel of Shen. The combination/motivation would be to provide a touch panel that is capable of improving the dynamic range and signal-to-noise ratio of touch detection.

Regarding claim 7, Shen (Figs. 1-2) discloses the capacitive sensing device of claim 6, wherein the second clock signal is provided to one of the plurality of regions (clock signal generated by sensor driver 104 and applied to driving electrodes), but does not expressly disclose the second clock signal is sequentially provided. However, the claimed feature is well known in the art. As an example, Hotelling (Figs. 1-6 and 14-15) discloses a capacitive sensing device, wherein the second clock signal (signal 706) is sequentially provided to one of the plurality of regions ([0039] and [0042]). Therefore, 

6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as unpatentable over Shen (US 20120218222 A1) in view of Ravindra (US20110261006 A1).
Regarding claims 8 and 9, Shen (Figs. 1-2) discloses the touch detection method of claim 1 and the capacitive sensing device of claim 5, but does not expressly disclose wherein the parasitic capacitor is an equivalent capacitor having an end coupled to the panel and another end grounded. However, the claimed feature is well known in the art. As an example, Ravindra (Figs. 4-5) discloses a capacitive sensing device and a touch detection method, wherein the parasitic capacitor (parasitic capacitor CXOFF) is an equivalent capacitor having an end (top end) coupled to the panel (capacitive touch panel 300) and another end (bottom end) grounded (ground). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ravindra to drive the touch panel of Shen. The combination/motivation would be to provide a touch panel that is capable of reducing detection noise and increasing detection sensitivity.

Response to Arguments
7.	Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive.

    PNG
    media_image2.png
    577
    1287
    media_image2.png
    Greyscale

Annotated version of Shen’s Fig. 1B

    PNG
    media_image3.png
    619
    1102
    media_image3.png
    Greyscale

Annotated version of Applicant’s Fig. 5
8.	Regarding claims 1 and 5, applicant argues that Shen fails to teach "determining a touched region of the panel according to a voltage variance of the first end of the variable capacitor" as recited in claim 1, and "an analog front-end circuit, electrically coupled to the input end, for determining a touched region of the panel according to a voltage variance of the input end" as recited in claim 5" (Remarks, page 6). 

Therefore, a voltage at the inverting terminal 123 of the amplifier (Amp) 125 is held to stay at the reference voltage Vref coupled to the non-inverting terminal 131, which means the voltage at the node (N1) 113 is fixed at the reference voltage Vref. Therefore, the voltage at the node (NI) 113 has no voltage variance”. Referring to Shen’s Fig. 1B and applicant’s Fig. 5, which are reproduced above for references, Shen (Figs. 1-2) discloses a capacitive touch sensing device 100 including a mutual-capacitance sensing circuit 1 and a self-capacitance sensing circuit 2. A touch event on a touch region of the touch panel results in a mutual-capacitance Cm at the node N1. A variable capacitor Coff is adjusted to cancel or eliminate parasitic capacitance Cs associated with the touch electrodes for mutual-capacitance sensing and gives rise to a self-capacitance Coff at the same node N1. As illustrated in Fig. 1B reproduced above, the node N1 corresponds to the first end of the variable capacitor Coff and the input end of the analog front-end circuit, and at the node N1, the capacitance is given by Cm+Coff. Therefore, a touch event gives rise to a variation of mutual capacitance Cm and a corresponding voltage variation at the node N1, which is measured by the op-amp integration circuit 108.
Applicant also argues that “…… However, Shen teaches to determine the touch position on the touch panel according to charges transferred to the integrating capacitor (Cint) 127 rather than a voltage variance of the node (NI). The output of the op-amp integrator 108 is the voltage drop across the integrating capacitor (Cint) 127, which is the difference between the two voltages at the two end of the integrating capacitor (Cint) 127, it is represented as below: reference voltage Vref- (Qcint / Cint). The Qcint is the charges stored in the integrating capacitor 127, and the Cint is the capacitance of the integrating capacitor 127” (Remarks, page 7). The examiner respectfully disagrees with applicant’s arguments. Again, according to applicant’s arguments, applicant appears to be misunderstanding or misinterpreting the op-amp integrator as taught by Shen. As described above, at the node N1, the capacitance is Cm+Coff, which is detected by a integration circuit 108 and generates the output signal Vout. The operation principle of the op-amp integration circuit as taught by Shen is well known in the art and has been widely used in capacitive touch sensing. The examiner illustrates a simplified version of an op-amp circuit below. The output voltage Vout=Vin(Csignal/Cfeedback)-Vref, in which Csignal/Cfeedback is a gain of the amplifier. For details of the op-amp integration circuits, applicant may refer to the references cited in the previous Non-final Office action.

    PNG
    media_image4.png
    531
    1117
    media_image4.png
    Greyscale

The capacitive sensing device 100 as disclosed by Shen’s Fig. 1 is essentially same as that disclosed by applicant’s Fig. 5, wherein Cn and Ccom as disclosed by applicant correspond to Cm and Coff as taught by Shen. Shen (Figs. 1-2) further teaches an adjustment of variable capacitor Coff to cancel or eliminate parasitic capacitance Cs associated with touch electrodes for mutual sensing ([0010]-[0011], [0015] and [0023]-[0029]), which is essentially same as that disclosed by applicant’s Fig. 5 and [0021]-[0022] 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691